Citation Nr: 9923720	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1998, the Board remanded this 
claim for further development.  At that time the veteran's 
PTSD was evaluated as 10 percent disabling.  Thereafter, the 
RO assigned a 50 percent disability evaluation.  Although 
such increase represented a grant of benefits, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In any case, the veteran, 
through his representative specifically argues that a 100 
percent evaluation is warranted as the veteran is prevented 
from working due to his PTSD.  In that regard, the Board 
notes that such may be accepted as an inferred claim for 
total disability based on individual unemployability.  That 
matter has not been adjudicated by the RO and is referred for 
initial consideration.  


REMAND

Since the supplemental statement of the case was issued in 
November 1998, additional evidence in the form of VA 
outpatient records was received by the RO, some of which 
pertain to the veteran's psychiatric disorder.  The RO did 
not consider the additional evidence in regard to the issue 
of an increased rating for PTSD and did not issue a 
subsequent supplemental statement of the case on that matter.  
The veteran is entitled to consideration of all relevant 
evidence in the evaluation of his psychiatric disability.  
See 38 C.F.R. §§ 3.103(d), (f), 4.6 (1998).  

On review of the record in this case, the Board has 
incidentally noted some apparent discrepancies with respect 
to information in the veteran's service records and 
information provided by him.  For example, his service 
records indicate that he was a wheel vehicle repairman in 
Vietnam, but at times he has reported having been a crew 
chief and door gunner.  Additionally, the items listed in 
section 24 of his DD Form 214 are not entirely consistent 
with those shown in his service records.  

In view of the additional evidence not previously considered 
by the RO, this case is remanded for the following:

1.  Since there is no evidence of record 
of any psychiatric problems prior to 
about late 1996, when the veteran was 
seen at a VA medical facility and 
indicated that he thought he was having a 
"relapse from the war," he should be 
asked to identify all treatment or 
evaluation that he has had for emotional 
problems since his separation from 
service.  The RO should then obtain his 
medical records.  

2.  If the RO deems any additional 
development of the record necessary, it 
should be accomplished.  If the RO should 
determine that an additional psychiatric 
examination is necessary, psychological 
studies must also be accomplished and a 
separate, complete copy of this remand, 
along with the claims folder, must be 
made available to the psychiatrist and 
psychologist.  

3.  The RO should consider the claim in 
light of the additional evidence, 
including the VA outpatient reports dated 
from March 1998 to January 1999 and any 
other evidence that may be added to the 
record.  A supplemental statement of the 
case relevant to the issue of entitlement 
to an evaluation in excess of 50 percent 
for PTSD should be prepared, if 
appropriate, and should reflect 
consideration of the additional evidence.  
The veteran and his representative should 
be given opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R.§ 20.1100(b) (1998).


